DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-21, 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marshall (US 2495415).
Marshall discloses in reference to claim:

1. An apparatus for heating food product by radio frequency (RF), the apparatus comprising: a transmission line comprising 10: a center conductor (stack of cans 13) comprising at least one food product package 13, and an outer shield 10 at least partially enclosing the center conductor; and an RF connector 16 electrically coupled with the center conductor and with a source of RF energy.

    PNG
    media_image1.png
    1057
    858
    media_image1.png
    Greyscale

9. The apparatus of claim 1, further comprising: an end spacer (end members of cans) that terminates the center conductor, wherein the end spacer is electrically isolating, and wherein the end spacer is capacitive.
	(8) Instead of packing the foodstuff in a conventional, all-metal can, I provide a special con- tainer, which is, at least in part, permeable to electromagnetic energy. For example, while the container may have a conventional, cylindrical body portion made of metal, the end members thereof may be made of a dielectric material, such as a suitable plastic.

10. The apparatus of claim 1, further comprising: a compressive element 24 configured to maintain an axial compressive force in the center conductor.

22. The apparatus of claim 10, wherein the compressive element 24 is selected from a group consisting of a hydraulic cylinder, a gas cylinder, a resilient structure, a screw, and an electrical solenoid.




Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sonder (US 2015/0216220A1)
	Sonder discloses in reference to claim:
11. An apparatus for heating food product by radio frequency (RF), comprising: a center conductor  14 configured for flowing a liquid food product through; an RF electrode 6 electrically coupled with the center conductor; an RF connector electrically inherently coupled with the RF electrode; and an outer shield 23 that at least partially surrounds the center conductor, wherein the outer shield is grounded at 24.

    PNG
    media_image2.png
    586
    964
    media_image2.png
    Greyscale


12. The apparatus of claim 11, wherein the RF electrode circumferentially surrounds the center conductor. See figure above

13. The apparatus of claim 11, wherein the center conductor is a pipe having a food channel configured for flowing the liquid food product. Note that conductor 14 is configured for flowing liquid food product.

14. The apparatus of claim 11, further comprising: an impedance matching module coupled to the RF connector; and an RF generator 8 coupled to the impedance matching module 17.
 Sonder discloses:
[0040] A preferred aspect according to the invention lies in the fact that the electrodes are coupled to the associated RF generator via an adjustable impedance matching circuit.
Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van der Voort et al. (US 2016/0213050A1)
van der Voort discloses in reference to claim:

1. An apparatus 1 for heating food product 61  by radio frequency (RF), the apparatus comprising: a transmission line comprising 105: a center conductor (stack of “cans” 62) comprising at least one food product package 62, and an outer shield 470 at least partially enclosing the center conductor; and an RF connector 412 electrically coupled with the center conductor and with a source 400 of RF energy.

    PNG
    media_image3.png
    823
    1095
    media_image3.png
    Greyscale

2. The apparatus of claim 1, wherein the outer shield is an electrically grounded metal pipe. Shield 470 is grounded and disclosed as a faraday cage, which can be broadly interpreted as s metal pipe, as such cages are known to be metal and to envelope (completely surround) the area of concern.

3. The apparatus of claim 1, further comprising an inner shell 103 disposed between the outer shield and the center conductor, wherein the RF energy is at least partially conducted through the inner shell.

4. The apparatus of claim 1, further comprising a plurality of toroids  410 , 420 disposed between the center conductor and the outer shield.

5. The apparatus of claim 4, wherein individual toroids are arranged uniformly along the center conductor. See figures showing spacing.

8. The apparatus of claim 4, wherein the at least one food product package 62 comprises a plurality of food product cans 60.
 
    PNG
    media_image4.png
    312
    591
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Voort et al. (US 2016/0213050A1) in view of Fraser et al. (US 10692619) or Hughes et al. (US 9481587).
van der Voort discloses the claimed invention except  in reference to claim:

6. The apparatus of claim 4, wherein individual toroids are arranged non-uniformly along the center conductor.
	It is noted that van der Voort discloses a uniform arrangement, however, one of skill in the art would recognize that the arrangement of the electrodes can be optimized to include a non uniform arrangement as needed, at least under KSR rationale E above. 

7. The apparatus of claim 4, further comprising: a plurality of outer spacers that electrically and mechanically separates the plurality of toroids from the outer shield, and a plurality of inner spacers that electrically and mechanically separates the plurality of toroids from the center conductor.
	Both Fraser and Hughes disclose similar heating devices to applicant’s claimed invention, including the use of spacers to separate components of an RF heating system to enhance the performance.  It would have been obvious to one of skill in the art at least under KSR rationale A, C, D above to include a plurality of outer spacers that electrically and mechanically separates the plurality of toroids from the outer shield to prevent electrical communication, and a plurality of inner spacers that electrically and mechanically separates the plurality of toroids from the center conductor to prevent electrical and magnetic communication.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761